Harrison, C. J.
In this action, commenced in the district court of Gage county, in which the plaintiffs in error were defendants, judgment was rendered in favor of the defendant in error .for an amount asserted by him, and adjudged by the court, to be his due from the adverse parties. The bank, a plaintiff in error, failed to plead, and the judgment against it was on default. All parties against whom there was judgment, inclusive of the bank, have joined in a petition in error; and, in the argument before this court, the questions raised relate to no matter except alleged errors of occurrence during the trial of the cause, and the sufficiency of the evidence to sustain the findings and judgment, none of which are subject to review in a proceeding in error on behalf of a party against whom the jiidgment was on default. A consequence of this is the petition in error must be overruled as to the bank, and, not being good as to one who joins *274as a party, it fails, and must be overruled as to all. See Levy v. South Omaha Savings Bank, 57 Nebr., 312, 77 N. W. Rep., 769, and cases cited therein. That a judgment on default will not be reviewed in relation to the questions herein urged, see Troup v. Horbach, 53 Nebr., 795, 74 N. W. Rep., 326; 6 Ency. Pl. & Pr., 223. The judgment is
Affirmed.